        Case 2:20-cv-06587-SB-ADS Document 51 Filed 11/25/20 Page 1 of 1 Page ID #:340
                                                                                                                 November 25, 2020

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                           CASE NUMBER
Erica Reiners
                                                                                            2:20-cv-06587 CJC (ADSx)
                                                         PLAINTIFF(S)
                              v.
Chou Team Realty, LLC et al                                                         ORDER RE TRANSFER PURSUANT
                                                                                      TO GENERAL ORDER 19-03
                                                                                          (RELATED CASES)
                                                       DEFENDANT(S).

                                                                 CONSENT

      I hereby consent to the transfer of the above-entitled case to my calendar, pursuant to General Order 19-03.

            November 25, 2020                                                Stanley
                                                                             Sta
                                                                               t nl
                                                                               ta   ey Blumenfeld,
                                                                                 n ey    Blu
                                                                                           l me
                                                                                             m nf     d Jr
                                                                                                 n elld, Jr
                 Date                                                      United
                                                                            nit
                                                                             itted SStates
                                                                                     ttaate
                                                                                         tes Di
                                                                                             District
                                                                                              ist
                                                                                                stri
                                                                                                 tri
                                                                                                  rict
                                                                                                     ct Judge
                                                                                                     ct Jud
                                                                                                          dge
                                                                                                            ge

                                                              DECLINATION
                                                                     TION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:




                      Date                                                 United States District Judge

                               REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case      8:20-cv-00043 SB (ADSx)            and the present case:

 ✔    A.        Arise from the same or closely related transactions, happenings or events; or
 ✔    B.        Call for determination of the same or substantially related or similar questions of law and fact; or
      C.        For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.        Involve one or more defendants from the criminal case in common, and would entail substantial
                duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                             NOTICE TO COUNSEL FROM CLERK
           Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                          NA                    to Magistrate Judge                 NA                    .

           On all documents subsequently filed in this case, please substitute the initials             SB (ADSx) after the case number
in place of the initials of the prior judge, so that the case number will read              2:20-cv-06587 SB (ADSx)       . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge       Statistics Clerk
CV-34 (03/19)                   ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
